August 19, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
                          JACQUELINE LY, Appellant

NO. 14-13-00633-CV                         V.

                           MY NGUYEN, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, My Nguyen,
signed, May 15, 2013, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED. We order appellant, Jacqueline Ly, to pay all costs incurred
in this appeal. We further order this decision certified below for observance.